Exhibit 10.4

EXECUTIVE VICE PRESIDENT

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT, dated                     , 2007, is made by and between XM
Satellite Radio Holdings Inc., a Delaware corporation (the “Company”), and
                     (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.



--------------------------------------------------------------------------------

2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2008; provided,
however, that commencing on January 1, 2008 and each January 1 thereafter, the
Term shall automatically be extended for one additional year unless, not later
than September 30 of the preceding year, the Company or the Executive shall have
given notice not to extend the Term; and further provided, however, that if a
Change in Control shall have occurred during the Term, the Term shall expire
twelve (12) months beyond the month in which such Change in Control occurred.

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 8.1 hereof, no
Severance Payments shall be payable under this Agreement unless there shall have
been (or, under the terms of the second sentence of Section 5.1 hereof, there
shall be deemed to have been) a termination of the Executive’s employment with
the Company following a Change in Control and during the Term. This Agreement
shall not be construed as creating an express or implied contract of employment
and, except as otherwise agreed in writing between the Executive and the
Company, the Executive shall not have any right to be retained in the employ of
the Company.

4. Compensation Other Than Severance Payments.

4.1 Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive’s full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,

 

2



--------------------------------------------------------------------------------

program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive’s employment is terminated by the
Company for Disability.

4.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.

4.3 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post-termination compensation and benefits as such
payments become due. Such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

 

3



--------------------------------------------------------------------------------

5. Severance Payments.

5.1 If the Executive’s employment is terminated following a Change in Control
and during the Term, other than (A) by the Company for Cause, (B) by reason of
death or Disability, or (C) by the Executive without Good Reason, then the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 5.1 (“Severance Payments”) and Section 5.2,
in addition to any payments and benefits to which the Executive is entitled
under Section 4 hereof. For purposes of this Agreement, the Executive’s
employment shall be deemed to have been terminated following a Change in Control
by the Company without Cause or by the Executive with Good Reason, if (i) the
Executive’s employment is terminated by the Company without Cause prior to a
Change in Control (whether or not a Change in Control ever occurs) and such
termination was at the request or direction of a Person (other than the Company)
who has entered into an agreement with the Company the consummation of which
would constitute a Change in Control, (ii) the Executive terminates his
employment for Good Reason prior to a Change in Control (whether or not a Change
in Control ever occurs) and the circumstance or event which constitutes Good
Reason occurs at the request or direction of such Person, or (iii) the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason and such termination or the circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change in Control (whether or not a Change in Control ever occurs).
Notwithstanding anything to the contrary in this Agreement, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Date of Termination shall instead be paid on
the first business day after the date that is six months following the
Executive’s “separation from service” within the meaning of Section 409A of the
Code.

 

4



--------------------------------------------------------------------------------

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two times the sum of (i) the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target annual bonus under any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if higher, the fiscal year in which occurs the first event or circumstance
constituting Good Reason.

(B) For the twenty-four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents health, medical, dental, and similar insurance benefits substantially
similar to those provided to the Executive and his dependents immediately prior
to the Date of Termination or, if more favorable to the Executive, those
provided to the Executive and his dependents immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
after-tax cost to the Executive than the after-tax cost to the Executive
immediately prior to such date or occurrence; provided, however, that, unless
the Executive consents to a different method, such health insurance benefits
shall be provided through a third-party insurer. Benefits otherwise receivable
by the Executive pursuant to this Section 5.1(B) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the twenty-four (24) month period following the Executive’s termination
of employment (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive); provided, however,
that the Company shall reimburse the Executive for the excess, if any, of the
after-tax cost of such benefits to the Executive over such cost immediately
prior to the Date of Termination or, if more favorable to the Executive, the
first occurrence of an event or circumstance constituting Good Reason.

 

5



--------------------------------------------------------------------------------

(C) Notwithstanding any provision of any annual or long term incentive plan to
the contrary, the Company shall pay to the Executive a lump sum amount, in cash,
equal to the sum of (i) any unpaid incentive compensation which has been
allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, and (ii) a pro rata portion to
the Date of Termination of the aggregate value of all contingent cash incentive
compensation awards to the Executive for all then uncompleted periods under any
such plan, calculated as to each such award by multiplying the award that the
Executive would have earned on the last day of the performance award period,
assuming the achievement, at the target level, of the individual and corporate
performance goals established with respect to such award, by the fraction
obtained by dividing the number of full months and any fractional portion of a
month during such performance award period through the Date of Termination by
the total number of months contained in such performance award period.

(D) The Company shall provide the Executive with outplacement services suitable
to the Executive’s position for a period of two years or, if earlier, until the
first acceptance by the Executive of an offer of employment.

(E) All restrictions relating to the sale or disposal of restricted shares of
Company common stock granted to the Executive on March 14, 2006, as set forth in
a letter agreement between the Company and the Executive dated May 18, 2006,
shall lapse notwithstanding anything to the contrary contained in the award
agreement, letter agreement, or otherwise.

 

6



--------------------------------------------------------------------------------

5.2 (A) Whether or not the Executive becomes entitled to the Severance Payments,
if any of the payments or benefits received or to be received by the Executive
(including any payment or benefit received or to be received in connection with
a Change in Control or the Executive’s termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, excluding the Gross-Up Payment,
being hereinafter referred to as the “Total Payments”) will be subject to the
Excise Tax, the Company shall pay to the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Total Payments and any federal, state and
local income and employment taxes and Excise Tax upon the Gross-Up Payment, and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to the Gross-Up Payment, shall be equal to the Total
Payments.

(B) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise

 

7



--------------------------------------------------------------------------------

Tax, and (iii) the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Auditor in accordance with the principles of
sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, (1) the Executive shall be deemed to pay federal income
tax at the highest marginal rate of federal income taxation in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the Date of Termination (or if there is no Date of
Termination, then the date on which the Gross-Up Payment is calculated for
purposes of this Section 5.2), net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes and
(2) the Executive shall be deemed to be subject to the loss of itemized
deductions and personal exemptions to the maximum extent provided by the Code
for each dollar of incremental income.

(C) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive), to the extent that such repayment
results in a reduction in the Excise Tax and a dollar-for-dollar reduction in
the Executive’s taxable income and wages for purposes of federal, state and
local income and employment taxes, plus interest on the amount of such repayment
at 120% of the rate provided in section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall

 

8



--------------------------------------------------------------------------------

make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) within five (5) business days following the time that the amount of such
excess is finally determined. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Total Payments.

5.3 The payments provided in subsections (A) and (C) of Section 5.1 hereof and
in Section 5.2 hereof shall be made not later than the fifth day following the
Date of Termination (or if there is no Date of Termination, then the date on
which the Gross-Up Payment is calculated for purposes of Section 5.2 hereof);
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Executive or, in the case of
payments under Section 5.2 hereof, in accordance with Section 5.2 hereof, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest on the unpaid
remainder (or on all such payments to the extent the Company fails to make such
payments when due) at 120% of the rate provided in section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth (30th) day after the Date of Termination. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to the
Executive, payable on the fifth (5th) business day after demand by the Company
(together with interest at 120% of the rate provided in section 1274(b)(2)(B) of
the Code). At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any

 

9



--------------------------------------------------------------------------------

opinions or other advice the Company has received from Tax Counsel, the Auditor
or other advisors or consultants (and any such opinions or advice which are in
writing shall be attached to the statement).

5.4 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.

5.5 Notwithstanding the foregoing, the Company’s obligations to pay or provide
any benefits, other than as required by Section 4, shall (1) cease as of the
date the Executive breaches any of the provisions of Section 14 and (2) be
conditioned on the Executive signing a release of claims in favor of the
Company, substantially in the form attached hereto as Exhibit A, and the
expiration of any revocation period provided for in such release.

6. Termination Procedures and Compensation During Dispute.

6.1 Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 9 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and

 

10



--------------------------------------------------------------------------------

shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

6.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).

6.3 Dispute Concerning Termination. If within fifteen (15) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 6.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by

 

11



--------------------------------------------------------------------------------

mutual written agreement of the parties or by a final judgment, order or decree
of an arbitrator or a court of competent jurisdiction (which is not appealable
or with respect to which the time for appeal therefrom has expired and no appeal
has been perfected); provided, however, that the Date of Termination shall be
extended by a notice of dispute given by the Executive only if such notice is
given in good faith and the Executive pursues the resolution of such dispute
with reasonable diligence.

6.4 Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the Term and the Date of Termination is extended in
accordance with Section 6.3 hereof, the Company shall continue to pay the
Executive the full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 6.3 hereof. Amounts paid under this Section 6.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 4.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.

7. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 5 hereof or Section 6.4 hereof.
Further, except as specifically provided in Section 5.1(B) hereof, no payment or
benefit provided for in this Agreement shall be reduced by any compensation
earned by the Executive as the result of employment following the Date of
Termination by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.

 

12



--------------------------------------------------------------------------------

8. Successors; Binding Agreement.

8.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

8.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die, all accrued but unpaid amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the executor, personal
representative or administrator of the severed employee’s estate.

9. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page

 

13



--------------------------------------------------------------------------------

hereof and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:

To the Company:

XM Satellite Radio

1500 Eckington Place, N.E.

Washington, DC 20002

Attention: Walter B. Sanderson, III Vice President, Human

Resources

10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware. All references
to sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions

 

14



--------------------------------------------------------------------------------

to such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 5 and 6 hereof) shall survive such
expiration.

11. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

12. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

13. Settlement of Disputes; Arbitration. 13.1 All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing. Any denial by the Board of a claim for benefits under
this Agreement shall be delivered to the Executive in writing and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Board a decision of the Board within sixty
(60) days after notification by the Board that the Executive’s claim has been
denied. Notwithstanding the above, in the event of any dispute, any decision by
the Board hereunder shall be subject to a de novo review by the arbitrator.

13.2 Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in

 

15



--------------------------------------------------------------------------------

Washington, D.C. in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Notwithstanding any provision of this Agreement
to the contrary, the Executive shall be entitled to seek specific performance of
the Executive’s right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

14. Restrictive Covenants.

14.1 Confidentiality.

(A) The Executive acknowledges and agrees that: (i) the Executive holds a
position of trust and confidence with the Company and that his employment by the
Company will require that the Executive have access to and knowledge of valuable
and sensitive information, material, and devices relating to the Company and/or
its business, activities, products, services, customers and vendors, including,
but not limited to, the following, regardless of the form in which the same is
accessed, maintained or stored: the identity of the Company’s actual and
prospective customers and their representatives; prior, current or future
research or development activities of the Company and/or its customers; the
products and services provided or offered by the Company to customers or
potential customers and the manner in which such services are performed or to be
performed; the product and/or service needs of actual or prospective customers;
pricing and cost information; information concerning the development,
engineering, design, specifications, acquisition or disposition of products
and/or services of the Company; unique and/or proprietary computer equipment,
programs, software and source codes, licensing information, personnel
information, vendor information, marketing plans and techniques, forecasts, and
other trade secrets (“Confidential Information”); and (ii) the direct and
indirect disclosure of any such Confidential Information would place the Company
at a competitive disadvantage and would do damage, monetary or otherwise, to the
Company’s business.

 

16



--------------------------------------------------------------------------------

(B) During the Term and at all times thereafter, the Executive shall not,
directly or indirectly, whether individually, as a director, stockholder, owner,
partner, employee, consultant, principal or agent of any business, or in any
other capacity, publish or make known, disclose, furnish, reproduce, make
available, or utilize any of the Confidential Information without the prior
express written approval of an officer of the Company, other than in the proper
performance of the duties contemplated herein, unless and until such
Confidential Information is or shall become general public knowledge through no
fault of the Executive.

(C) In the event that the Executive is required by law to disclose any
Confidential Information, the Executive agrees to give the Company prompt
advance written notice thereof and to provide the Company with reasonable
assistance in obtaining an order to protect the Confidential Information from
public disclosure.

(D) The failure to mark any Confidential Information as confidential shall not
affect its status as Confidential Information under this Agreement.

14.2 Non-Competition.

(A) The Executive acknowledges and agrees that: (i) the Business (as defined
below) is intensely competitive and conducted by the Company throughout the
world; and (ii) reasonable limits on the Executive’s ability to engage in
activities which are competitive with the Company are warranted in order to,

 

17



--------------------------------------------------------------------------------

among other things, reasonably protect trade secrets and proprietary information
of the Company and to maintain and develop the Company’s reputation, customer
relationships, goodwill and overall status in the marketplace.

(B) During the Term and for a period of one (1) year following the termination
of the Executive’s employment for any reason, and provided that the Company is
making or has made the payments, if any, required under Section 5.1 and 5.2, the
Executive shall not engage in Competition (as defined below) with the Company.

14.3 Non-Solicitation; Non-Interference. During the Term and for a period of one
(1) year following the termination of the Executive’s employment for any reason,
and provided that the Company is making or has made the payments, if any,
required under Section 5.1 and 5.2, the Executive agrees that he or she will
not, directly or indirectly, for the Executive’s benefit or for the benefit of
any other person, firm or entity, do any of the following:

(A) solicit from any customer doing business with the Company as of the
Executive’s termination or within six (6) months prior to the Date of
Termination, business of the same or of a similar nature to the Business;

(B) solicit from any known potential customer of the Company business of the
same or of a similar nature to that which has been the subject of a known
written or oral bid, offer or proposal by the Company, or of substantial
preparation with a view to making such a bid, proposal or offer, within six
(6) months prior to the Date of Termination;

 

18



--------------------------------------------------------------------------------

(C) solicit the employment or services of, or hire or engage, any person who was
known to be employed or engaged by the Company as of the Date of Termination, or
within 6 months thereof; or

(D) otherwise interfere with the business or accounts of the Company, including,
but not limited to, with respect to any relationship or agreement between the
Company and any vendor or supplier.

14.4 Injunctive Relief; Indemnity of Company. The Executive agrees that any
breach or threatened breach of this Section 14 would result in irreparable
injury and damage to the Company for which an award of money to the Company
would not be an adequate remedy. The Executive therefore also agrees that in the
event of said breach or any reasonable threat of breach, the Company shall be
entitled to seek an immediate injunction and restraining order to prevent such
breach and/or threatened breach and/or continued breach by the Executive and/or
any and all persons and/or entities acting for and/or with the Executive. The
terms of this paragraph shall not prevent the Company from pursuing any other
available remedies for any breach or threatened breach hereof, including, but
not limited to, remedies available under this Agreement and the recovery of
damages. The Executive and the Company further agree that the provisions of this
Section 14 are reasonable. The Executive agrees to indemnify and hold harmless
the Company from and against all reasonable expenses (including reasonable fees
and disbursements of counsel) which may be incurred by the Company in connection
with, or arising out of, any violation of this Agreement by the Executive.

14.5 Definition of Company: For purposes of this Section 14, the “Company,” as
used above, shall be construed to include the Company and its parent,
subsidiaries and affiliates, including, without limitation, any divisions
managed or supervised by the Executive.

 

19



--------------------------------------------------------------------------------

14.6 Survival: The provisions of this Section 14 survive the termination of
Executive’s employment with the Company, regardless of the reason for such
termination, for the duration expressly stated in any such provision or, if no
duration is stated, then indefinitely.

15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(B) “Auditor” shall have the meaning set forth in Section 5.2 hereof.

(C) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.

(D) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(E) “Board” shall mean the Board of Directors of the Company.

(F) “Business” shall mean the development, production, marketing, or selling of
any product or service relating to the radio business.

(G) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the

 

20



--------------------------------------------------------------------------------

Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 6.1 hereof) that has not been cured within 30 days after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Company establishes to the Board by clear and
convincing evidence that Cause exists.

(H) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(I) any Person is or becomes, directly or indirectly, the Beneficial Owner of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding securities; or

(II) individuals who at the beginning of any two-year period constitute the
Board, plus new directors of the Company whose election or nomination for
election by the Company’s shareholders is

 

21



--------------------------------------------------------------------------------

approved by a vote of at least two-thirds of the directors of the Company still
in office who were directors of the Company at the beginning of such two-year
period, cease for any reason during such two-year period to constitute at least
two-thirds of the members of the Board; or

(III) the consummation of a merger or consolidation of the Company with any
other corporation or entity regardless of which entity is the survivor, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity) at least 60% of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or

(IV) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(I) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(J) “Company” shall mean XM Satellite Radio Holdings Inc. and, except in
determining under Section 15(H) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.

 

22



--------------------------------------------------------------------------------

(K) “Competition” by the Executive shall mean the Executive’s engaging in, or
otherwise directly or indirectly being employed by or acting as a consultant or
lender to, or being a director, officer, employee, principal, agent,
stockholder, member, owner or partner of, or permitting the Executive’s name to
be used in connection with the activities of any other business or organization
anywhere in the United States of America which competes, directly or indirectly,
with the Company in the Business; provided, however, it shall not be a violation
of Section 14.2 hereof for the Executive (i) to become the registered or
beneficial owner of up to three percent (3%) of any class of the capital stock
of a corporation in Competition with the Company that is registered under the
Exchange Act provided that the Executive does not otherwise participate in the
business of such corporation, or (ii) to engage in, or otherwise directly or
indirectly be employed by or act as a consultant or lender to, or be a director,
officer, employee, principal, agent, stockholder, member, owner or partner of,
or permit the Executive’s name to be used in connection with the activities of
an individual, terrestrial radio station.

(L) “Date of Termination” shall have the meaning set forth in Section 6.2
hereof.

(M) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

 

23



--------------------------------------------------------------------------------

(N) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(O) “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.

(P) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(Q) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent which
specifically references this Agreement) after any Change in Control, or prior to
a Change in Control under the circumstances described in clauses (ii) and
(iii) of the second sentence of Section 5.1 hereof (treating all references in
paragraphs (I) through (VI) below to a “Change in Control” as references to a
“Potential Change in Control”), of any one of the following acts by the Company,
or failures by the Company to act, unless, in the case of any act or failure to
act described in paragraph (I), (V), or (VI) below, such act or failure to act
is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

(I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
adverse alteration in the Executive’s title, the Executive’s line of reporting,
or nature or status of the Executive’s responsibilities from those in effect
immediately prior to the Change in Control (it being agreed that (1) if the
Executive reports to the Chief Executive Officer of the Company prior to the
Change in Control, an alteration in the Executive’s line of reporting which
causes the Executive to

 

24



--------------------------------------------------------------------------------

report to a position other than the Chief Executive Officer of the Company shall
be a substantial adverse alteration in the Executive’s line of reporting and
(2) if the Executive reports to a position other than the Chief Executive
Officer of the Company, an alteration in the Executive’s line of reporting which
causes the Executive to report to a position other than the President of the
Company (as distinguished from a division president) or the Chief Executive
Officer of the Company shall also be a substantial adverse alteration in the
Executive’s line of reporting);

(II) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

(III) the relocation of the Executive’s principal place of employment to a
location more than 35 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;

(IV) the failure by the Company to pay to the Executive any portion of the
Executive’s base salary or annual bonus when due;

(V) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, including but not
limited to the Company’s

 

25



--------------------------------------------------------------------------------

equity-based long term incentive plans and annual incentive plans, unless an
arrangement (embodied in an ongoing substitute or alternative plan) providing an
equitable compensation opportunity has been made with respect to such plan, or
the failure by the Company to provide the Executive with the opportunity to
participate therein (or in such substitute or alternative plan) on a basis not
materially less favorable, including in terms of the level of the Executive’s
participation relative to other participants, as existed immediately prior to
the Change in Control; or

(VI) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all executives of the Company and all executives of any Person in control of the
Company), the taking of any other action by the Company which materially reduces
any of such benefits or deprives the Executive of any material fringe benefit
enjoyed by the Executive at the time of the Change in Control, or the failure by
the Company to provide the Executive with the number of paid vacation days to
which the Executive is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect at the
time of the Change in Control.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder, provided that the Executive provides the Company with a
written Notice of Termination within ninety (90) days following the occurrence
of the event constituting Good Reason.

 

26



--------------------------------------------------------------------------------

(R) “Gross-Up Payment” shall have the meaning set forth in Section 5.2 hereof.

(S) “Notice of Termination” shall have the meaning set forth in Section 6.1
hereof.

(T) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(U) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

 

27



--------------------------------------------------------------------------------

(III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(V) “Retirement” shall be deemed the reason for the termination by the Executive
of the Executive’s employment if such employment is terminated in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees.

(W) “Severance Payments” shall have the meaning set forth in Section 5.1 hereof.

(X) “Tax Counsel” shall have the meaning set forth in Section 5.2 hereof.

(Y) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(Z) “Total Payments” shall mean those payments so described in Section 5.2
hereof.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

XM SATELLITE RADIO HOLDINGS INC.

By:

 

 

Name:

 

Title:

 

 

EXECUTIVE

Address:

 

 

 

(Please print carefully)

 

29